DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 09/01/2022. The examiner acknowledges the amendments to claims 1, 7, 13, and 17. Claims 8 and 10 are cancelled. Claims 1 – 7, 9, and 11 - 20 are subject to examination hereinbelow.

Response to Arguments
Applicant’s arguments, filed 09/01/2022, with respect to the drawing objections, double patenting rejections of claims 1 – 7, 9, 11 – 14, and 17 – 20, and USC 112(b) rejections of claims 7 – 8.  The drawing objections, double patenting rejections of claims 1 – 7, 9, 11 – 14, and 17 – 20, and USC 112(b) rejections of claims 7 – 8 have been withdrawn. 
Applicant's arguments filed 09/01/2022 with respect to the USC 101 rejections of claims 13 – 20 have been fully considered but they are not persuasive. Applicant has merely stated the amendments they made, however they have not explained why common sensing structures such as infrared sources and sensors are integrated with the abstract idea of determining a first position of a joint based on received infrared light such that the claim is significantly more than the abstract idea, nor have they made any assertions of providing a practical application of the abstract idea.
Applicant has not provided substantive arguments for why independent claims 1, 13, and 17 should not be rejected under USC 102 and 103. Claim 1 has apparently been amended to incorporate previously presented claim 10, which was rejected over Moon in view of Kim, and claims 13 and 17 have been amended to be like amended claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7, 9, 11 - 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a flexure of a joint based on a characteristic of received infrared-spectrum light exiting tissue. The abstract idea is part of the Mathematical Concepts and/or Organizing Human Activity and/or Mental Processes group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 and further clarified in the October 2019 Patent Eligibility Guidance Update issued on October 17, 2019. A full list of documents available to the public pertinent to subject matter eligibility can be found on the USPTO’s Subject Matter Eligibility website page or in the Federal Register.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer, data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity, there is no improvement to a computer or other technology, does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, and/or does not apply the abstract idea with, or by use of, a particular machine. The additional elements are identified as follows: a light source configured to generate infrared-spectrum light and a light sensing device configured to receive infrared-spectrum light coupled to a processor.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as a whole, do not amount to significantly more than the abstract idea. The additional computer and data-gathering elements, which are recited at a high level of generality, provide conventional computer and data-gathering functions that do not add meaningful limitations to practicing the abstract idea.
In addition, the claims of the instant application are analogous to the claim in Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) in that they are directed to gathering data by acquiring measurements and then performing an analysis for output.  “The claims in this case fall into a familiar class of claims ‘directed to’ a patent-ineligible concept. The focus of the asserted claims … is on collecting information, analyzing it, and displaying certain results of the collection and analysis.”  Elec. Power Grp 119 USPQ2d at 1741.  
[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. [citations omitted]. In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. [citations omitted]. And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. [citations omitted].  Elec. Power Grp 119 USPQ2d at 1741-1742.  

Here, the claims of the instant application are directed to a process of gathering and analyzing information of a specified content, then outputting the results.  See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 121 USPQ2d 1940, 1946 (Fed. Cir. 2017) (“the patent claims are, at their core, directed to the abstract idea of collecting, displaying, and manipulating data.”)
The claims are not directed to “any particular assertedly inventive technology for performing those functions.”  Elec. Power Grp 119 USPQ2d at 1742.  They are therefore directed to an abstract idea without significantly more than the judicial exception.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by US 5355882 A, which shows a system comprising infrared source and infrared detector coupled to a processor (“computing means”) [claim 1], has been known since at least 1994. This is almost 20 years before this application’s earliest effective priority date.  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Referring to Elec. Power Grp above, the Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 2, 6, 9, and 11 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140031698 A1 to Moon, et al. (cited in previous Office Action, hereinafter Moon) in view of US 20140098018 A1 to Kim, et al. (cited in previous Office Action, hereinafter Kim).
Regarding claim 1, Moon teaches an apparatus for determining flexure (bending) of a joint (knuckle) in tissue [abstract] comprising:
a light source (210) configured to introduce light into said tissue proximate to the joint [0018] (Fig 2A);
a light sensing device (230) configured to receive said light exiting said tissue proximate to the joint [0018] (Fig 2A); and
a processing device (processor) [0020] configured to:
determine a characteristic (amount of reflected light) of said received light exiting said tissue [0020], and
determine said flexure of said joint based on the characteristic of said received light exiting said tissue ([0004, 0020], flexure of a joint is determined by the processor by monitoring the motion of a joint such as a knuckle).
However, Moon does not teach the light source generates infrared-spectrum light, and wherein said sensing device receives infrared-spectrum light; and
Determine a characteristic of said received infrared-spectrum light; and
Determine said flexure of said joint based on the characteristic of said received infrared-spectrum light.
Kim teaches a light source (IR light emitting diodes LEDs 302) generates infrared-spectrum light [0034], and wherein a sensing device (IR camera 304) receives infrared-spectrum light [0034 – 0035]; and
Determine a characteristic of said received infrared-spectrum light [0034 – 0035]; and
Determine a flexure of a joint (by tracking the bending of joints of fingers and thumbs as they bend) based on the characteristic of said received infrared-spectrum light [0035].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Moon to have the light source generates infrared-spectrum light, and wherein said sensing device receives infrared-spectrum light; and
Determine a characteristic of said received infrared-spectrum light; and
Determine said flexure of said joint based on the characteristic of said received infrared-spectrum light, because doing so would predictably make the illumination invisible to the user and offer a level of robustness to ambient visible light, as recognized by Kim [0034].

Regarding claim 2, Moon in view of Kim teach the apparatus of claim 1, and Moon further teaches the characteristic relates to a change in optical density of said received light resulting from said flexure of said joint ([0020 - 0021], a change in optical density is measured by monitoring a change in a reflected light to monitor the flexure movement of a joint).

Regarding claim 6, Moon in view of Kim teach the apparatus of claim 1, and Moon further teaches the light source (210) is configured to be located at a point of introduction of said light into said tissue [0018] (Fig 2A), and wherein said light sensing device (230) is configured to be located at a point of exit of said light from said tissue [0018] (Fig 2A).

Regarding claim 9, Moon in view of Kim teach the apparatus of claim 1, and Moon further teaches the characteristic includes an intensity of said light after exiting said tissue [0004, 0019].

Regarding claim 11, Moon in view of Kim teach the apparatus of claim 1, however Moon does not teach said light source is an infrared-spectrum light- emitting diode (LED).
Kim teaches a light source (IR light emitting diodes LEDs 302) is an infrared-spectrum light- emitting diode (LED) [0034] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Moon to have said light source is an infrared-spectrum light- emitting diode (LED), because doing so would make the light source low cost, readily procurable and a low-power component, as recognized by Kim [0034].

Regarding claim 12, Moon in view of Kim teach the apparatus of claim 1, and Moon further teaches said configuration of said processing device to determine said flexure further includes configuration to determine an angle of said joint ([0019], processor is configured to determine a finger angle of a joint as a function of a change in synovial finger fluid based on changes in measured reflectance).

Regarding claim 13, Moon teaches a processor circuit [0020] configured to:
With said processor determine a first characteristic of light (amount of light) generated by a light source (210) and introduced into tissue proximate to a joint [0018] (Fig 2A), said light received by a light sensing device (230) upon exiting tissue proximate to a joint [0018, 0020] (Fig 2A);
Said processor configured to determine a first position of the joint based on the first characteristics of the light exiting the tissue proximate to the joint [0020].
However, Moon does not teach determining a first characteristic of infrared-spectrum light generated by a light source, said infrared-spectrum light received by a light sensing device; and
determine a first position of the joint based on the first characteristics of the infrared-spectrum light;
Wherein said light source generates infrared-spectrum light, and wherein said light sensing device receives infrared-spectrum light.
Kim teaches determining a first characteristic of infrared-spectrum light generated by a light source (IR light emitting diodes LEDs 302) [0034 – 0035], said infrared-spectrum light received by a light sensing device (IR camera 304) [0034 – 0035]; and
determine a first position of the joint based on the first characteristics of the infrared-spectrum light [0035];
Wherein said light source generates infrared-spectrum light [0034 - 0035], and wherein said light sensing device receives infrared-spectrum light [0034 - 0035].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Moon to have determining a first characteristic of infrared-spectrum light generated by a light source, said infrared-spectrum light received by a light sensing device; and
determine a first position of the joint based on the first characteristics of the infrared-spectrum light;
Wherein said light source generates infrared-spectrum light, and wherein said light sensing device receives infrared-spectrum light, because doing so would predictably make the illumination invisible to the user and offer a level of robustness to ambient visible light, as recognized by Kim [0034].

Regarding claim 14, Moon in view of Kim teach the processor circuit of claim 13, and Moon further teaches the first characteristic of the light includes an intensity of the light exiting the tissue proximate to the joint [0004, 0019].

Regarding claim 15, Moon in view of Kim teach the processor circuit of claim 13, and Moon further teaches the first characteristic of the light includes a first light intensity ([0019], processor is configured to determine different intensities of reflected light caused by changes in synovial fluid volume caused by the change in different finger positions), and the processor is configured to determine a second characteristic of light exiting the tissue including a second light intensity ([0019], processor is configured to determine different intensities of reflected light caused by changes in synovial fluid volume caused by the change in different finger positions), the first light intensity corresponding to the first position ([0019], processor is configured to determine different intensities of reflected light caused by changes in synovial fluid volume caused by the change in different finger positions), and the second light intensity corresponding to a second position of the joint ([0019], processor is configured to determine different intensities of reflected light caused by changes in synovial fluid volume caused by the change in different finger positions), the first position and the second position being different ([0019], processor is configured to determine different intensities of reflected light caused by changes in synovial fluid volume caused by the change in different finger positions from at least one position to at least a second position).

Regarding claim 16, Moon in view of Kim teach the processor circuit of claim 15, and Moon further teaches the characteristics relates to a change in optical density of the light ([0020 - 0021], a change in optical density is measured by monitoring a change in a reflected light to monitor the flexure movement of a joint).

Regarding claim 17, Moon teaches a method [0002], comprising,
With a light source (210) introducing first light into tissue proximate to a joint [0018] (Fig 2A);
with a light sensing device (230) receiving second light related to the first light exiting the tissue proximate to the joint [0018] (Fig 2A);
with a processor determining a characteristic (amount of reflected light) of the second light [0020]; and
with said processor determining a flexure of the joint based on the characteristic of the second light ([0004, 0020], flexure of a joint is determined by the processor by monitoring the motion of a joint such as a knuckle).
However, Moon does not teach said light source generates infrared-spectrum light, and wherein said light sensing device receives infrared-spectrum light;
determining a characteristic of the second infrared-spectrum light; and
determining a flexure of the joint based on the characteristic of the second infrared-spectrum light.
Kim teaches a light source generates infrared-spectrum light (IR light emitting diodes LEDs 302) [0034 – 0035], and wherein a light sensing device (IR camera 304) receives infrared-spectrum light [0034 – 0035];
determining a characteristic of the second infrared-spectrum light [0035]; and
determining a flexure of a joint based on the characteristic of the second infrared-spectrum light [0035].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Moon to have said light source generates infrared-spectrum light, and wherein said light sensing device receives infrared-spectrum light;
determining a characteristic of the second infrared-spectrum light; and
determining a flexure of the joint based on the characteristic of the second infrared-spectrum light, because doing so would predictably make the illumination invisible to the user and offer a level of robustness to ambient visible light, as recognized by Kim [0034].

Regarding claim 18, Moon in view of Kim teach the method of claim 17, and Moon further teaches the characteristic of the second light includes a change in optical density between the second light and the first light ([0020 - 0021], a change in optical density as it reflects off a joint from an artificial light source is measured by monitoring a change in a reflected light to monitor the flexure movement of a joint).

Regarding claim 19, Moon in view of Kim teach the method of claim 17, and Moon further teaches the characteristic of the second light includes light intensity of the second light [0004, 0019].

Regarding claim 20, Moon in view of Kim teach the method of claim 17, and Moon further teaches determining the flexure includes determining an angle of the joint ([0019], processor is configured to determine a finger angle of a joint as a function of a change in synovial finger fluid based on changes in measured reflectance).

Claim(s) 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Kim as applied to claim 1 above, and further in view of US 5379764 A to Barnes, et al. (hereinafter Barnes).
Regarding claim 3, Moon in view of Kim teach the apparatus of claim 1, however they do not teach a first optical fiber configured to send said light from said light source to a point of introduction of said light into said tissue; and
a second optical fiber configured to send said light from a point of exit of said light from said tissue to said light sensing device.
Barnes teaches a first optical fiber (29) configured to send said light from a light source (near-infrared radiation light source 13) to a point of introduction of said light into tissue (31) [col 5, ln 9 - 45] (Fig 1); and
a second optical fiber (33) configured to send said light from a point of exit of said light from said tissue to a light sensing device (21) [col 5, ln 9 - 45] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Moon of the Moon/Kim combination to have a first optical fiber configured to send said light from said light source to a point of introduction of said light into said tissue; and
a second optical fiber configured to send said light from a point of exit of said light from said tissue to said light sensing device, because doing so would have the predictable result of transmitting the radiated light energy to and from the skin via fiber optic cables, as recognized by Barnes [col 5, ln 9 - 45] (Fig 1).

Regarding claim 4, Moon in view of Kim, in further view of Barnes teach the apparatus of claim 3, and Moon further teaches a supporting object (strap 110) configured to provide mechanical support for at least a portion (light source 210 and light detector 230) of said apparatus [0017].

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Kim, in further Barnes as applied to claim 4 above, and still further in view of WO 2009146142 A2 to Wang, et al. (hereinafter Wang).
Regarding claim 5, Moon in view of Kim, in further view of Barnes teach the apparatus of claim 4, and Moon further teaches said tissue comprises a human hand (105) [0017] (Fig 1).
However, Moon in view of Barnes do not teach said supporting object is a glove configured to be worn by a human hand, and wherein said portion of said apparatus for which said glove provides said mechanical support is at least said first optical fiber and said second optical fiber.
Wang teaches a disposable glove (102) configured to be worn by a human hand [00109, 00163] (Fig 2A), and wherein a portion of an apparatus for which said glove provides mechanical support is at least a first optical fiber (optical fiber 308 for the sensor 104 on thumb portion 202) and a second optical fiber (optical fiber 308 for the sensor 104 on finger tip portion 204) [00109] (Fig 2A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Moon of the Moon/Kim/Barnes combination to have said supporting object is a disposable glove configured to be worn by a human hand, and wherein said portion of said apparatus for which said glove provides said mechanical support is at least said first optical fiber and said second optical fiber, because doing would help maintain sanitation for the patient, as recognized by Wang [00163].

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Kim as applied to claim 1 above, and further in view of Wang.
Regarding claim 7, Moon in view of Kim teach the apparatus of claim 1, and Moon further teaches said tissue comprises a human hand (105) [0017] (Fig 1).
However, Moon in view of Kim do not teach a supporting object that is a glove configured to be worn by a human hand, and wherein a portion of said apparatus for which said glove is configured to provide mechanical support comprises at least said light source and said light sensing device.
Wang teaches a supporting object that is a disposable glove (102) configured to be worn by a human hand [0085, 00163] (Fig 1), and wherein said portion of said apparatus for which said glove is configured to provide mechanical support that is at least a light source (108) and a light sensing device (106) [0085] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Moon of the Moon/Kim combination to have said supporting object is a disposable glove configured to be worn by a human hand, and wherein said portion of said apparatus for which said glove is configured to provide mechanical support that is at least said light source and said light sensing device, because doing would help maintain sanitation for the patient, as recognized by Wang [00163].

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/            Examiner, Art Unit 3791            

/CATHERINE B KUHLMAN/            Primary Examiner, Art Unit 3791